  Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 1 of 69




                          EXHIBIT C
 REDACTED VERSION OF DOCUMENT SOUGHT
 TO BE SEALED (EXHIBIT 2 TO MICROSOFT AND
ASUS’S DAUBERT MOTION TO EXCLUDE EXPERT
  OPINIONS OF MICHAEL E. TATE (DAMAGES))
Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 2 of 69




                 Exhibit 2
(Unredacted version of document
      sought to be sealed)
     Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 3 of 69



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            OAKLAND DIVISION


In re Koninklijke Philips Patent Litigation


                                                   Case No.: 4:18-cv-01885-HSG

                                                   JURY TRIAL DEMANDED



           EXPERT REPORT OF MICHAEL E. TATE – ASUS Defendants

                                      April 25, 2019




              HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 4 of 69



                                                         Table of Contents
1   PROFESSIONAL AND EDUCATIONAL BACKGROUND ............................................... 1
2   INFORMATION RELIED UPON .......................................................................................... 2
3   SUMMARY OF CONCLUSIONS ......................................................................................... 2
4   BACKGROUND ..................................................................................................................... 3
  4.1 ASUS ................................................................................................................................ 3
  4.2 Philips ............................................................................................................................... 3
  4.3 Markets for the Accused Products ................................................................................... 5
  4.4 Patents-in-Suit .................................................................................................................. 6
  4.5 Philips’ Portable Features Patent Release Program ......................................................... 8
  4.6 Damages Start Dates ...................................................................................................... 11
5 ANALYSIS ........................................................................................................................... 12
  5.1 Analysis of License Agreements Entered by the Parties................................................ 13
  5.2 Availability of Acceptable Non-Infringing Alternatives ............................................... 40
  5.3 Georgia-Pacific Analysis ............................................................................................... 41
6 CONCLUSION ..................................................................................................................... 64
  6.1 Reasonably Royalty Damages ........................................................................................ 64
7 PREJUDGMENT INTEREST .............................................................................................. 64




                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 5 of 69



        My name is Michael E. Tate. I have been retained as the damages expert in this case by
counsel for Koninklijke Philips N.V. (“Philips N.V.”) and U.S. Philips Corporation (“Philips
U.S.”) (collectively, “Philips”).
        The following report sets forth my opinions as to the amount of financial harm suffered
by Philips as a result of ASUSTeK Computer Inc.’s and ASUS Computer International’s
(collectively “ASUS” or “Defendant”) infringement of Philips’ U.S. Patent Nos. RE 44,913 (“the
’913 patent”), 7,184,064 (“the ’064 patent”), 7,529,806 (“the ’806 patent”), 5,910,797 (“the ’797
patent”), 9,436,809 (“the ’809 patent”), and RE 43,564 (“the ’564 patent”) 1 (collectively, the
“Patents-in-suit”).

1       PROFESSIONAL AND EDUCATIONAL BACKGROUND

        I am a Vice President of Charles River Associates (“CRA”) in its Chicago office. CRA is
an international business consulting firm focusing on, among other things, intellectual property
matters in the context of strategy, licensing, valuation and litigation consulting. CRA is a
leading provider of expert damage analysis and testimony for complex intellectual property
litigation matters.
        I obtained a Bachelor of Business Administration degree, with a concentration in finance,
from the University of Houston in Houston, Texas. Thereafter, I obtained a Master of Science
degree in Industrial Administration from Purdue University in West Lafayette, Indiana.
        I have served as a consultant to a wide variety of business and industrial clients on
matters involving financial analysis and modeling for the purpose of interpreting and projecting
data and evaluating the economic impact of business decisions, transactions and economic
events. I have served as an expert witness or consultant in a wide range of litigation matters,
including patent, copyright, trademark and trade secret cases. My work on patent infringement
litigation matters has involved the quantification of economic damages and evaluation of


1
  Opinions Concerning Infringement by the ASUS Defendants of U.S. Patent No. RE44,913 (“Greenspun ASUS
Infringement Report ‘913 Patent”); Opening Expert Report of Douglas Schmidt, Ph.D., Regarding Infringement by
the ASUS Defendants of U.S. Patent No. 7,184,064 (“Schmidt ASUS Infringement Report ‘064 Patent”); Expert
Report of Nathaniel Polish, Ph.D., Regarding Infringement by the ASUS Defendants of U.S. Patent No. 7,529,806
(“Polish ASUS Infringement Report ‘806 Patent”); Opinions Concerning Infringement by the ASUS Defendants of
U.S. Patent No. 5,910,797 (“Greenspun ASUS Infringement Report ‘797 Patent”); Expert Report of Dr. Michael T.
Goodrich Regarding Infringement by the ASUS Defendants of U.S. Patent No. 9,436,809 (“Goodrich ASUS
Infringement Report ‘809 Patent”); Opening Expert Report of Douglas Schmidt, Ph.D. Regarding Infringement by
the ASUS Defendants of U.S. Patent No. RE43,564 (“Schmidt ASUS Infringement Report ‘564 Patent”).
                      HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                          1
           Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 6 of 69



commercial success. I have also advised clients on strategic and valuation issues relating to
intellectual property and license negotiations.
           My curriculum vitae is attached hereto at Tab 1. A list of the cases in which I have
testified at trial or by deposition within the last four years is attached hereto at Tab 2.
           CRA is being compensated on a rate-times-hours basis for the work my staff and I
perform. My current rate is $645 per hour. CRA’s compensation does not depend in any way on
the outcome of this litigation.

2          INFORMATION RELIED UPON

           In performing the analyses and developing the opinions reflected in this report, I have
relied upon publicly available information, deposition testimony, and various documents
produced by the parties in this matter. I have had discussions with Philips’ technical experts
Nathaniel Polish, Ph.D., Dr. Michael T. Goodrich, Douglas Schmidt, Ph.D. and Phillip
Greenspun, Ph.D., and I have relied on their expert reports. I have also had discussions with
Philips personnel, including Kevin Scott, Brian Wieghaus, Paul Im, and Andrei Filip. A list of
the information I have reviewed and/or relied upon is attached hereto at Tab 3 or referenced in
the text, footnotes and attached exhibits of this report. I reserve the right to supplement and/or
amend my report to reflect information made available to me post-issuance.

3          SUMMARY OF CONCLUSIONS

           For purposes of my analyses and opinions contained in this report, I was asked to assume
that the ASUS products listed in Exhibit 7.0 (the “Accused Products”) will be found to infringe
the Patents-in-Suit. I was also asked to assume that the Patents-in-Suit will not be found invalid.
Under these assumptions, Philips would be entitled to damages adequate to compensate for that
infringement but in no event less than a reasonable royalty.
           Based on my review of information gathered during my work in this case, I have
concluded that the appropriate measure of damages to compensate Philips for ASUS’s alleged
use of the Patents-in-Suit would be a reasonable royalty. I have concluded that reasonable
royalty damages for ASUS’s infringing use of the Patents-in-Suit through December 31, 2018
would total                .2

2
    Exhibit 4.0.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                        2
        Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 7 of 69



4       BACKGROUND

        4.1      ASUS
        ASUSTeK Computer Inc. is based in Taipei, Taiwan, was founded in 1990, and develops,
designs, sells and repairs computers, communications and consumer electronics products.3
        Asus Computer International, Inc. is based in Fremont, California, was founded in 1994,
and engages in manufacturing and wholesaling computing, communications, and consumer
electronics solutions.4 Its products include phones, laptops, 2-in-1 PCs, tablets, motherboards,
graphics cards, servers, workstations, desktop and all-in-one PCs; and display, wearable,
networking, sound, home and automobile, peripheral and gaming products.5 Asus Computer
International, Inc. operates as a subsidiary of ASUSTeK Computer Inc.6 ASUS earned
approximately $14.6 billion in revenue in 2017.7

        4.2      Philips
        Philips N.V. is based in Amsterdam, the Netherlands and was founded in 1891.8 It
“operates as a health technology company worldwide. The company offers mother and child
care, and oral healthcare products; male grooming and beauty products; kitchen appliance,
coffee, air, garment care, and floor care products; and sleep, respiratory care, and respiratory
drug delivery products. It also provides diagnostic X-ray, integrated clinical, magnetic
resonance imaging, computed tomography, and molecular imaging solutions. In addition, the
company offers interventional X-ray systems, and imaging and therapy devices for the treatment
of coronary artery and peripheral vascular disease; imaging products that focus on diagnosis,
treatment planning, and guidance for cardiology, general imaging, obstetrics/gynecology, and
point-of-care applications; and proprietary software to enable diagnostics and intervention.
Further, it provides enterprise wide patient monitoring solutions; patient analytics and
monitoring, and clinical decision support systems; therapeutic care products; patient monitoring
and therapeutic care consumables; and customer services. Additionally, the company offers



3
  S&P Capital IQ Financial Database.
4
  S&P Capital IQ Financial Database.
5
  S&P Capital IQ Financial Database.
6
  S&P Capital IQ Financial Database.
7
  TWD 433.967 billion (ASUS 2017 Annual Report) / 29.6537 (USD/TWD 12/31/17 exchange rate -
https://www.poundsterlinglive.com/best-exchange-rates/us-dollar-to-taiwan-dollar-exchange-rate-on-2017-12-31).
8
  S&P Capital IQ Financial Database.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                           3
        Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 8 of 69



healthcare information technology (IT), clinical, and visualization and quantification informatics
solutions for radiology, cardiology, and oncology departments; universal data management
solutions, picture archiving and communication systems, and integrated electronic medical
record systems; clinical and hospital IT platforms; technology-enabled monitoring and
intervention, actionable program, cloud-based, and population health management software
solutions. It also provides digital platforms that connect consumers, patients, and healthcare
providers in a cloud-based connected health ecosystem of devices, apps, and tools.”9
         For many years, Philips operated in several sectors, including lighting, consumer
electronics and semiconductors. The Patents-in-Suit were invented by Philips’ employees.
Compensation received for Philips’ inventions are reinvested into further R&D, primarily in the
healthcare space.10
         The consolidated Philips entities generated approximately $20.7 billion total revenue in
2018,11 earning 40% of revenue from its Diagnosis & Treatment segment, 40% from its Personal
Health segment, 17% from its Connected Care and Health Informatics segment and 3% from
other segments.12
         Philips U.S. is a Delaware Corporation formed in 1968. It holds U.S. granted patents that
originated outside of the U.S., and is a subsidiary of Philips Holding USA, which is 100% owned
by Philips N.V.13
         Philips’ intellectual property portfolio consists of 62,000 patent rights, 37,600
trademarks, 47,800 design rights and 3,000 domain names.14 Philips’ Intellectual Property and
Standards (“IP&S”) is a world-wide business unit of Philips charged with managing all of the
intellectual property of Philips’ businesses and has world-wide responsibility for handling its
intellectual property licensing activity.15




9
  S&P Capital IQ Financial Database.
10
   Discussion with Brian Wieghaus.
11
   [€18.1 billion (https://www.results.philips.com/#/ - “Philips Fourth Quarter and Full Year 2018 Results”
presentation)] x [1.145 (12/31/18 exchange rate at https://www.x-
rates.com/historical/?from=USD&amount=1&date=2018-12-31).
12
   https://www.results.philips.com/#/ - “Philips Fourth Quarter and Full Year 2018 Results” presentation.
13
   Discussion with Brian Wieghaus.
14
   http://www.ip.philips.com/about (last accessed 4/4/19).
15
   B. Wieghaus 1/11/19 deposition, pp. 256-258.

                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                              4
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 9 of 69



                                                                  16
                                                                       The group employs approximately
245 IP professionals and 75 support staff across 18 offices and 11 countries worldwide.17 Philips
generated annual IP royalty income of between €200 and €300 million from 2015 to 201818
(Philips’ IP&S personnel also indicated the annual license revenues generated by its IP&S
business has been in this range19).

        4.3     Markets for the Accused Products
        The Accused Products in this matter include various ASUS smartphones, tablets, and
PC’s.20 These items are sold and licensed in the smartphone, tablet, and PC markets.
        Smartphones
        The mobile phone market is comprised of feature phones and smartphones. Smartphones
are defined as “advanced cell phones that serve as computing devices in addition to being mobile
handsets and that run on an advanced mobile operating system.”21 The United States mobile
phone market was valued at approximately $10 billion in 2009.22 The North American mobile
phone market (of which the United States accounted for approximately 84.3%) was valued at
approximately $72 billion in 2016 and was projected to increase to $79 billion by 2021.23
        Tablets and PC’s
        The United States tablet sales market is comprised of tablet computers, including media
tablets, but excluding e-readers.24 The market was valued at approximately $7 billion in 201025
(peaking at $23.7 billion in 201426) and $18 billion in 2016 and is projected to decrease to
approximately $15 billion by 2021.27
        The United States PC market is comprised of desktop and portable PCs, the latter of
which includes laptops, notebooks, and netbooks, but excludes tablets.28 The market was valued

16
   Discussion with Brian Wieghaus.
17
   http://www.ip.philips.com/about (last accessed 4/4/19).
18
   Philips 2017 Annual Report, p. 49. Philips 2018 Annual Report, p. 9.
19
   B. Wieghaus 1/11/19 deposition, p. 335.
20
   Exhibit 7.0.
21
   MarketLine, Mobile Phones in North America, March 2017, p. 7.
22
   DataMonitor, Mobile Phones – North America (NAFTA) Industry Guide, February 2011, p. 91.
23
   MarketLine, Mobile Phones in North America, March 2017, p. 2.
24
   MarketLine, Tablet Sales in the United States, March 2017, p. 7.
25
   MarketLine, Tablet Sales in the United States, November 2014, p. 8.
26
   MarketLine, Tablet Sales in the United States, November 2014, p. 2.
27
   MarketLine, Tablet Sales in the United States, March 2017, p. 2.
28
   MarketLine, PCs in the United States, March 2017, p. 7.

                      HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                         5
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 10 of 69



at approximately $45.9 billion in 2009,29 decreased to $35.9 billion in 2016 and is projected to
increase to approximately $36.2 billion by 2021.30

        4.4      Patents-in-Suit
              4.4.1   Authentication/DRM Patent
                 4.4.1.1 The ‘809 patent31
        The ‘809 patent issued on September 6, 2016, is entitled “Secure Authenticated Distance
Measurement,” and is a continuation of U.S. Patent 8,886,939 (application 10/521,858).32 Based
on Dr. Goodrich’s expert report and my discussions with him, the ‘809 patent generally relates to
methods, devices, and systems for protecting the transfer of digital content from one device to
another. I understand that the ‘809 patent addresses challenges associated with unauthorized
copying and pirating of digital content. I understand that the ‘809 patent is an approach to
accomplish those objectives using a digital certificate and a time-based proximity assessment.

              4.4.2   Streaming and Services Patent
                 4.4.2.1 The ‘806 patent33
        The ‘806 patent issued on May 5, 2009 and is entitled “Partitioning of MP3 Content File
for Emulating Streaming.”34 Based on Dr. Polish’s expert report and my discussions with him, I
understand that the ‘806 patent provides an open architecture solution for content delivery (e.g.,
delivery of video or audio content) over a network. In particular, the patent describes a modified
download approach for multimedia content that allows for the emulation of streaming with low
or negligible play-out latency.

              4.4.3   Touch Screen Interfaces Patents
                 4.4.3.1 The ‘064 patent35
        The ‘064 patent issued on February 27, 2007 and is entitled “Touch-Screen Image
Scrolling System and Method.”36 Based on Dr. Schmidt’s expert report and my discussions with
him, the ‘064 patent generally relates to an improved touchscreen scrolling system that enables


29
   DataMonitor, PCs in the United States, February 2011, p. 2.
30
   MarketLine, PCs in the United States, March 2017, p. 2.
31
   Goodrich ASUS Infringement Report ‘809 Patent and discussion with Dr. Goodrich, unless otherwise noted.
32
   ‘809 patent.
33
   Polish ASUS Infringement Report ‘806 Patent and discussion with Dr. Polish, unless otherwise noted.
34
   ‘806 patent.
35
   Schmidt ASUS Infringement Report ‘064 Patent and discussion with Dr. Schmidt, unless otherwise noted.
36
   ‘064 patent.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                           6
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 11 of 69



users to interact with scrollable data and other items displayed on a touchscreen in a seemingly
natural way. The invention resides primarily in the use of finger touch gestures to enable users
to selectively activate a variety of touchscreen functionalities, including scrolling that “sticks to
the finger,” continued scrolling with inertia – or “intertial scrolling,” and moving a touch-
selected object in correspondence with the finger touch – or “touch dragging.”

                 4.4.3.2 The ‘564 patent37
        The ‘564 patent issued on August 7, 2012, is entitled “Hand-Held with Auto-Zoom for
Graphical Display of Web Page,” is a reissue of U.S. Patent 6,466,203 (application 09/619,426)
and is a continuation-in-part of U.S. Patent 6,211,856 (application 09/062,364).38 Based on Dr.
Schmidt’s expert report and my discussions with him, the ‘564 patent generally relates to a
zooming mechanism that enables a user to zoom in on an area of interest so that, when that area
is enlarged at what the patent calls a “second scale,” the user can select a feature more easily.

                 4.4.3.3 The ‘913 patent39
        The ‘913 patent issued on May 27, 2014, is entitled “Text Entry Method and Device
Therefor,” and is a reissue of U.S. Patent 6,885,318 (application 10/156,409).40 Based on Dr.
Greenspun’s expert report and my discussions with him, I understand the ‘913 patent generally
relates to a method and device for improved text input that overcame drawbacks of preexisting
character entry methods.

            4.4.4    Graphical User Interfaces
                 4.4.4.1 The ‘797 patent41
        The ‘797 patent issued on June 8, 1999 and is entitled “Portable Data Processing
Apparatus Provided with a Screen and a Gravitation-Controlled Sensor for Screen Orientation.”42
Based on Dr. Greenspun’s expert report and my discussions with him, I understand the ‘797
patent generally relates to portable electronic devices that include sensors called accelerometers,
which measure how a user manipulates the device and, in response, move what is displayed on


37
   Schmidt ASUS Infringement Report ‘564 Patent and discussion with Dr. Schmidt, unless otherwise noted.
38
   ‘564 patent.
39
   Greenspun ASUS Infringement Report ‘913 Patent and discussion with Dr. Greenspun, unless otherwise noted.
40
   ‘913 patent.
41
   Greenspun ASUS Infringement Report ‘797 Patent and discussion with Dr. Greenspun, unless otherwise noted.
42
   ‘797 patent.

                      HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                           7
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 12 of 69



the device’s screen. I understand that the ’797 patent enables the display of more realistic
motion patterns as compared to the prior art.

        4.5      Philips’ Portable Features Patent Release Program
        Philips offers a “Portable Features” (also referred to as “Touch-Enabled Devices”) patent
release program (the “Portable Features program”) that started in 2009.43 The Portable Features
program was created by Philips to provide access to intellectual property used in devices such as
mobile phones, tablets, laptops, all-in-one PCs and desktops and to recoup and provide a fair
return on its investments in research and development.44 Due to patent expirations and new
patent issuances/additions to the portfolio, the number of patents in the program can vary. That
said, the portfolio included 72 U.S. patents, including the issued, unexpired Patents-in-Suit, in
both May 2015 and August 2017.45 The program’s patent portfolio subdivides into the
technological feature sets reflected in Figure 1 below.

                        Figure 1: Portable Features Program Feature Sets46
                                               Feature Set
                                                  AMR
                                              WMA/FLAC
                                            Audio Interfacing
                                          Authentication/DRM
                                              Backlighting
                                     Chipset & Accelerometer Design
                                     Compiler/Software Architecture
                                           DLNA/Connectivity
                                        Graphical User Interfaces
                                          Streaming & Services
                                         Touch Screen Interfaces

        Per Philips’ website and discussions with Philips personnel, prospective registrants to the
program may elect to pay either a blended rate for the portfolio or a discrete rate for each of the
feature sets shown above.47

43
   A. Filip 3/1/2018 deposition, pp. 148-149 and J. Eleveld 12/20/18 deposition, p. 117.
44
   Plaintiffs’ Supplemental Responses to ASUS Defendants’ First Set of Interrogatories (Nos. 1, 3, 4, and 7) –
Response to Interrogatory No. 7.
45
   https://www.ip.philips.com/data/downloadables/1/9/7/6/portable-features-patent-list-per-country-20150529.pdf
and PHILIPS00231366-457 at 421-422.
46
   https://www.ip.philips.com/licensing/program/111.
47
   https://www.ip.philips.com/licensing/program/111.

                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            8
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 13 of 69



        Blended Rate48
        The Blended Rate agreement incorporates a flat royalty rate applicable to each touch-
enabled device, which involves less recordkeeping, paperwork and interaction between Philips
and its registrants. The agreement has a standard rate of $0.99 per device and a compliance rate
of $0.75 per device. The compliance rate is available upon pre-payment of royalties each
calendar quarter and full compliance with the terms of the agreement. It is intended for those
licensees who enter a license without litigation and does not apply to companies Philips is in
litigation with.49 A blended rate licensee pays the $0.99 standard rate or $0.75 compliance rate
irrespective of the number of patents it uses in each of its licensed devices.50
        Discrete Rate51
        The Discrete Rate agreement incorporates a product-by-product royalty calculation
method based on the number of feature sets used in a given product. Each feature set has a
corresponding royalty rate and the total royalty for each product is the sum of the royalties for
the feature sets used. The royalty may vary from product to product and country to country.
Each feature set, some of which include the Patents-in-Suit, includes multiple patents:




48
   https://www.ip.philips.com/licensing/program/111.
49
   J. Eleveld 12/20/18 deposition, pp. 123-124.
50
   See my discussion of Philips’ licenses below.
51
   https://www.ip.philips.com/licensing/program/111.

                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                       9
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 14 of 69



                 Figure 2: Portable Features Program Discrete Royalty Rates52
                                                   Per Unit Discrete              Related
                    Feature Set                      Royalty Rate             Patent(s)-in-Suit
                       AMR                              $0.10
                   WMA/FLAC                             $0.10
                 Audio Interfacing                      $0.10
               Authentication/DRM                       $0.25                         ‘809
                   Backlighting                         $0.25
          Chipset & Accelerometer Design                $0.25
          Compiler/Software Architecture                $0.25
                DLNA/Connectivity                       $0.25
             Graphical User Interfaces                  $0.40                        ‘797
               Streaming & Services                     $0.25                        ‘806
              Touch Screen Interfaces                   $0.40                  ‘064, ‘564, ‘913

        A discrete rate licensee pays the royalty rate associated with a licensed feature set
irrespective of the number of patents it uses within the feature set. In other words, a discrete rate
licensee pays the stated feature set royalty rate whether it uses one or more than one patent in the
category. I understand that these feature set rates were set with the understanding that they were
fair rates for prospective licensees (who did not concede either the validity or infringement of
Philips’ patents) to pay for access to each feature set whether the licensees used one or all of the
patents in that feature set.53
        These Portable Features program rates




52
   http://www.ip.philips.com/data/downloadables/1/9/7/4/discrete-rate-agreement-may-29-2015.pdf. The Patents-in-
Suit are aligned with the feature set to which they belong.
53
   Discussions with Brian Wieghaus.
54
   J. Eleveld 12/20/18 deposition, pp. 127-128 and B. Wieghaus 1/10/19 deposition, pp. 35-38, 40.
55
   J. Eleveld 12/20/18 deposition, pp. 131 and 134.
56
   J. Eleveld 12/20/18 deposition, pp. 128-130 and B. Wieghaus 1/10/19 deposition, pp. 37, 41, 44.

                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                           10
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 15 of 69




                58


        Under both the blended and discrete rate agreements, licensees pay rates irrespective of
the number of patents used in each licensed product. Depending on how many covered functions
a product incorporates, choosing a discrete rate structure may be more economically beneficial to
a licensee than a blended rate agreement (or vice versa).
        I discuss the licenses that Philips has entered under this program in greater detail below.

        4.6      Damages Start Dates
        I understand that there is a dispute between the parties relating to the damages start dates.
The following table reflects the damages start dates that I have been asked to assume for
purposes of quantifying damages in this case. To the extent it is determined that damages start
on a different date than those reflected in the table below, the amount of damages for those
varying start dates can be calculated using the data and analyses attached to and/or underlying
this report.




57
  B. Wieghaus 1/10/19 deposition, pp. 56-57.
58
  J. Eleveld 12/20/18 deposition, pp. 26, 79, 130-131, A. Filip 3/1/2018 deposition, pp. 164, 188, and B. Wieghaus
1/10/19 deposition, pp. 65-66, 68-69.

                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            11
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 16 of 69



                                     Figure 3: Damages Start Dates59
                                 Patent-in-Suit         Damages Start Date
                                     ‘809                   9/6/2016
                                     ‘806                   11/1/2014
                                     ‘064                   5/21/2013
                                     ‘564                   5/21/2013
                                     ‘913                  3/28/201460
                                     ‘797                  11/21/2013

5       ANALYSIS

        Damages in patent infringement cases are governed by 35 U.S.C. §284, which states:
“Upon finding for the claimant the court shall award the claimant damages adequate to
compensate for the infringement, but in no event less than a reasonable royalty for the use made
of the invention by the infringer, together with interest and costs as fixed by the court.”
        A reasonable royalty is the amount of compensation that a willing licensor (the patentee)
would have agreed to accept and a willing licensee (the infringer) would have agreed to pay if
both had been reasonably and voluntarily attempting to reach an agreement. The agreement is
often characterized as arising from a “hypothetical negotiation” between the parties on the eve of
the alleged infringement, or about the time that the alleged infringement began. The analysis
presumes that the parties to the negotiation would have access to the same information, including
the knowledge that the patents are valid and would be infringed by the prospective licensee’s
product(s) unless the infringer obtained a license. The hypothetical negotiation in this case for
the Patents-in-Suit would take place between Philips and ASUS.
        In order to determine the reasonable royalty that is appropriate for ASUS’s use of the
Patents-in-Suit, I conducted an analysis of the information that would have been considered by
the parties to the hypothetical negotiation including a consideration of license agreements
entered by the parties, the availability of acceptable non-infringing alternatives and an analysis of
the Georgia-Pacific factors. The results of my analyses are as follows:



59
   To the extent the damages start dates vary from those assumed in my damages calculation, the damages which
would result from the varied outcomes can be calculated using the underlying data and analyses attached to this
report.
60
   I have been asked to assume this damages start date applies to all Accused Products except those which
incorporate the Chrome browser. I was asked to assume a damages start date of January 1, 2015 for the Accused
Products incorporating the Chrome browser.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            12
         Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 17 of 69



          5.1      Analysis of License Agreements Entered by the Parties
          In the case of royalties for intellectual property assets, the rate for intellectual property
rights may be based on the amounts paid for similar intellectual property in actual licensing or
sales transactions. The degree of reliance on comparable transactions depends on an assessment
of whether the assets and the circumstances of the transactions are sufficiently similar to provide
a reliable indicator of value for the assets in question.

                5.1.1   Philips Transactions
          I have reviewed Philips agreements involving various intellectual property assets. Some
of the license agreements produced by Philips in this case include the Patents-in-Suit while
others do not. A summary of all agreements I reviewed is attached at Tab 11. I discuss a subset
of those agreements in more detail below.

                   5.1.1.1   Registrations – Portable Features Program
            i.




61
     PHILIPS00014878-915.

                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                         13
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 18 of 69




             ii.




62
     B. Wieghaus 1/10/19 deposition, pp. 120-121. Discussion with Brian Wieghaus.
63
     Exhibit 9.0.

                                                                                .
66
     PHILIPS00245782-835.
                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            14
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 19 of 69




67
     S&P Capital IQ Financial Database.




                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                             15
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 20 of 69




71
   S&P Capital IQ Financial Database; https://www.statista.com/statistics/412794/euro-to-u-s-dollar-annual-average-
exchange-rate/.
72
   PHILIPS00014860-14877.
73
   B. Wieghaus 1/10/19 deposition, pp. 113-115. Exhibit 9.0.
74
   S&P Capital IQ Financial Database.

                                            .
77
   S&P Capital IQ Financial Database (conversion rate of $1.13/€ as of 4/11/2019).
78
   PHILIPS00020859-876.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            16
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 21 of 69




79
     B. Wieghaus 1/10/19 deposition, pp. 107-110. Exhibit 9.0.


81
     PHILIPS00231188-249.
                          HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                                 17
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 22 of 69




82
     Exhibit 9.0.




86
     PHILIPS00064210-260.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                            18
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 23 of 69




87
     Exhibit 9.0.
88
     S&P Capital IQ Financial Database.


                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                             19
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 24 of 69




                                                                           .
https://www.statista.com/statistics/412794/euro-to-u-s-dollar-annual-average-exchange-rate/.
92
   PHILIPS00064150-209.
93
   Exhibit 9.0.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            20
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 25 of 69




94
     S&P Capital IQ Financial Database.




96
     PHILIPS00231052-109.

                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                             21
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 26 of 69




97
     Exhibit 9.0.
99
     PHILIPS00014943-995.
100
      B. Wieghaus 1/10/19 deposition, pp. 81-82.
                          HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                   22
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 27 of 69




101
    Exhibit 9.0.
102
    S&P Capital IQ Financial Database.
103
    S&P Capital IQ Financial Database.
104
    S&P Capital IQ Financial Database.
105
    S&P Capital IQ Financial Database.
106
    PHILIPS00231718-721.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                           23
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 28 of 69




107
    Exhibit 9.0.
108
    S&P Capital IQ Financial Database.
109
    S&P Capital IQ Financial Database.
110
    PHILIPS00237350-398.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                           24
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 29 of 69




111
      Exhibit 9.0.
113
      PHILIPS00231761-811.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                            25
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 30 of 69




114
      Exhibit 9.0.

                                                      .
117
      PHILIPS00231324-361.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                            26
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 31 of 69




118
      Exhibit 9.0.


120
      PHILIPS00098099-202 and PHILIPS00231362-365.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                     27
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 32 of 69




121
      S&P Capital IQ Financial Database.




                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                             28
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 33 of 69




127
      S&P Capital IQ Financial Database.


129
      PHILIPS00097021-085 and PHILIPS00231505-508.
                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                     29
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 34 of 69




130
      Exhibit 9.0.




135
    Linkedin.com.
136
    PHILIPS00226862-873 (B. Wieghaus 1/11/19 deposition, Ex. 39).
137
    B. Wieghaus 1/11/19 deposition, p. 305.

                      HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                         30
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 35 of 69




                    5.1.1.2 Settlement Agreements – Portable Features Program
              i.    Southern Telecom, Inc.:141 On                                , Philips entered into a
                    Touch-Enabled Device Patent Registration and Settlement Agreement with
                    Southern Telecom, Inc. (“Southern Telecom”) pursuant to a settlement of an
                    existing litigation against it. Under the agreement, Philips agreed to




                                                                                      In consideration of these
                    rights, Southern Telecom agreed to pay


                                                                             . It also agreed to pay


                                                                      . It agreed to make




138
      S&P Capital IQ Financial Database.
139
      S&P Capital IQ Financial Database.
141
   PHILIPS00231366-457. The parties entered into a Stipulation of Dismissal and Release of Claims Agreement
concurrent with the Portable Features Patent Registration and Settlement Agreement and its side letter agreement, all
of which were dated                       This agreement concerned dismissal of Philips litigation against Southern
Telecom pursuant to settlement – Case No. 15-1128.
                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                             31
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 36 of 69



                          A side letter dated the same day amended the                    Touch-
                 Enabled Device Patent Registration and Settlement Agreement in several ways,
                 including the following:




                          I am not able to determine Southern Telecom’s guaranteed per unit
                 minimum payment obligation because
                                                    .
                          Southern Telecom was established in 1992 and is a consumer electronics
                 manufacturer. Today, it sells consumer electronics under its emerging in-house
                 brands and under brands such as Polaroid, Sharper Image, Emerson,
                 Westinghouse, and Brookstone.144



142
    B. Wieghaus 1/10/19 deposition, pp. 150-151.
143
    Discussion with Brian Wieghaus.
144
    https://southerntelecom.com/who-we-are.

                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                        32
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 37 of 69



           ii.   Shenzen Zowee Technology Co., Ltd., Zowee Marketing Co., Ltd. and
                 Double Power Technology, Inc.:145 On                                 , Philips entered into a
                 Settlement Agreement with Shenzen Zowee Technology Co., Ltd., Zowee
                 Marketing Co., Ltd. and Double Power Technology, Inc., (“Zowee” and “Double
                 Power”) to resolve an existing litigation against it and to accept a


                            In consideration of the foregoing, the defendants agreed to
                            .
                          I am not able to determine Zowee and Double Power’s effective rate




                          Zowee was founded in 2004 and was listed on the Shenzhen Stock
                 Exchange in March 2010.146 It is based in Shenzhen, the People’s Republic of
                 China.147 Zowee researches, designs, manufactures and sells products for use in
                 communication products, computers, and consumer electronics worldwide.148
                 Zowee earned revenue totaling $0.6 million, $0.4 million and $0.4 million in
                 2015, 2016 and 2017, respectively.149 Double Power manufactures tablets,
                 speakers, and accessories, offering multi-touch screen tablets, internet tablets and
                 wireless bluetooth speakers.150 It provides its products through retail stores and
                 online, is based in Ontario, California, and as of January 2014, operated as a
                 subsidiary of Shenzhen Zowee Technology Co., Ltd.151
          iii.   Visual Land, Inc.:152 On                             Philips entered into a Settlement
                 Agreement with Visual Land, Inc. (“Visual Land”) to resolve an existing
                 litigation. Under the agreement, Philips granted Visual Land




145
    PHILIPS00212965-996.
146
    http://www.zowee.com.cn/about.aspx.
147
    S&P Capital IQ Financial Database.
148
    S&P Capital IQ Financial Database.
149
    S&P Capital IQ Financial Database.
150
    S&P Capital IQ Financial Database.
151
    S&P Capital IQ Financial Database (conversion rate of $0.15/¥ as of 4/11/2019).
152
    PHILIPS00213013-042. See also, B. Wieghaus 1/10/19 deposition, pp. 152-155.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            33
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 38 of 69



                               . It also granted Visual Land a


                 In consideration of these rights, Visual Land agreed to pay


                                                                                        . It agreed to




                         Visual Land is a tablet manufacturer based in California.153 Its tablets
                 range in price from $49.99 to $269.99.154

                 5.1.1.3 Other Licenses (and Offers) Involving the Portable Features Program
                         and/or Patents-in-Suit




153
    https://visual-land.com/index.php?route=information/information&information_id=4.
154
    https://visual-land.com/index.php?route=product/category&path=60.
155
    PHILIPS00214723-771, unless otherwise noted.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                          34
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 39 of 69




156
    J. Eleveld 12/20/18 deposition, pp. 66-67.
157
    K. Scott 2/21/19 deposition, p. 17.
158
    PHILIPS00237402.
159
    J. Eleveld 12/20/18 deposition, p. 74 and K. Scott 2/21/19 deposition, Ex. 32. Philips prepared an alternative
valuation that valued the assigned patents                               (K. Scott 2/21/19 deposition, p. 49 and Ex.
30).
160
    J. Eleveld 12/20/18 deposition, p. 71 and PHILIPS00221492-497.
161
    Plaintiffs’ Responses to HTC Defendants’ Fourth Set of Interrogatories – Response to Interrogatory No. 16.
162
    Plaintiffs’ Responses to HTC Defendants’ Fourth Set of Interrogatories – Response to Interrogatory No. 16.
163
    J. Eleveld 12/20/18 deposition, p. 60.

                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                              35
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 40 of 69




164
    J. Eleveld 12/20/18 deposition, pp. 60-61.
165
    J. Eleveld 12/20/18 deposition, pp. 34-37, 80-81 and K. Scott 2/21/19 deposition, pp. 56-57 and 66-67.
166
    J. Eleveld 12/20/18 deposition, pp. 23, 40, 42, 45 47-49 and 53 and K. Scott 2/21/19 deposition, pp. 58-59 and
68-69.
167
    J. Eleveld 12/20/18 deposition, p. 74.
168
    J. Eleveld 12/20/18 deposition, pp. 74-75.
169
    K. Scott 2/21/19 deposition, p. 53.
170
    Exhibit 11.2.

                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                             36
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 41 of 69




        The guaranteed per unit minimum payment obligation figures that I outlined above were
based on the number of units required to meet the contractual minimum obligation under the



171
    Exhibit 11.2.
172
    Discussion with Brian Wieghaus.
173
    P. Im 3/20/18 deposition, Ex. 67 at PHILIPS00095758-773 at 772. Discussion with Brian Wieghaus.
174
    P. Im 3/20/18 deposition, pp. 412-423 and J. Eleveld 12/20/18 deposition, p. 141.
175
    ASUS’s Responsive Damages Contentions Under Patent L.R. 3-9, pp. 20-21.

                      HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                          37
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 42 of 69



agreements. For the various licenses entered under Philips’ Portable Features program, the
guaranteed minimum per unit payment obligation figures ranged from                          per unit.176
It should be noted that these license agreements contained
                                                                                 that would not apply
to the hypothetical negotiation with ASUS (some of the guaranteed minimum per unit payment
obligations are calculated using both pre-notice and post-notice sales. See for example, the
registration agreement summaries above between Philips and                or between Philips and
                ). I understand that among those factors are the following:177




                                                                                      178
                                                                                            In addition,
I understand that Philips entered these agreements with an expectation of future licensing fee


176
    Exhibit 9.0.
177
    Discussion with Brian Wieghaus.
178
    B. Wieghaus 1/11/19 deposition, p. 324.

                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                     38
        Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 43 of 69



revenue streams.179 However, the go-forward royalty rates in those agreements were based on
the licensee paying either the blended $0.99 standard rate or the $0.75 compliance rate for each
licensed unit.


        The licensee in these agreements was required to pay a royalty to Philips equal to the
blended rate for each licensed product irrespective of how many patents the licensed products
used.
         I also recognize that real world licenses and those resulting from a hypothetical
negotiation differ in that there is usually uncertainty regarding infringement and validity of
patents licensed in a real-world license; whereas, the patents in a hypothetical license are
assumed to be valid and infringed. The foregoing suggests that the reasonable royalty resulting
from the hypothetical negotiation in this case would be based conservatively on the royalty rates
reflected in Philips’ actual licenses and Portable Features license program.

            5.1.2    ASUS Transactions
                 5.1.2.1 Running Royalty Agreements




179
    Discussion with Brian Wieghaus.
180
    Exhibit 12.0.
181
    Exhibit 12.0.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                     39
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 44 of 69




                5.1.2.2 Other Agreements




                                                                                                           4


        5.2     Availability of Acceptable Non-Infringing Alternatives
        A party at the hypothetical negotiation would generally not pay more for a license than
the cost of buying/licensing or building an equivalent asset. This approach, when applied to
patents, usually requires a consideration of the next-best acceptable non-infringing alternative to
using the patent. Philips and ASUS would have evaluated whether the latter had available and
could have implemented an acceptable alternative technology that would not infringe the
Patents-in-Suit. The cost associated with implementing such an alternative (if one was available)
would be considered during the negotiation to determine the reasonable royalty that would be
paid to use the Patents-in-Suit.
        ASUS has suggested that it could implement acceptable non-infringing alternatives to the
Patents-in-Suit.185 Based on discussions with Dr. Polish, Dr. Goodrich, Dr. Schmidt and Dr.
Greenspun and review of their expert reports, I understand that there are no acceptable non-


182
    Exhibit 12.0.
183
    ASUS’s Responsive Damages Contentions Under Patent L.R. 3-9, pp. 17-18.
184
    Goodrich ASUS Infringement Report ‘809 Patent.
185
    Greenspun ASUS Infringement Report ‘913 Patent; Schmidt ASUS Infringement Report ‘064 Patent; Polish
ASUS Infringement Report ‘806 Patent; Greenspun ASUS Infringement Report ‘797 Patent; Goodrich ASUS
Infringement Report ‘809 Patent; Schmidt ASUS Infringement Report ‘564 Patent.
                      HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                         40
      Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 45 of 69



infringing alternatives to the inventions claimed in the Patents-in-Suit because they (i) infringe
one or more of Patents-in-Suit, (ii) are not commercially acceptable substitutes because they lack
the advantages of the patented products, and/or (iii) are not alternatives because they merely
remove the patented features. In addition, ASUS has not identified how long such alternatives
would take to develop, test and commercialize and what the total cost of such proposed
alternatives would be. A more detailed discussion of ASUS’s proposed alternatives for each of
the Patents-in-Suit can be found in Georgia-Pacific Factors 9 and 10 below.

       5.3      Georgia-Pacific Analysis
       The Georgia-Pacific case reflects commonly used guidelines for determining a
reasonable royalty in a litigation context. I evaluated the Georgia-Pacific factors to determine
what impact they would have on the reasonable royalty rate for the Patents-in-Suit.
       A reasonable royalty is generally determined in the context of a hypothetical negotiation
between the patent owner and the accused patent infringer at or around the time of first
infringement.
       The hypothetical negotiation would take place on the date of first infringement which is
generally the later of the date of the first accused sale or the patent issue date. Given that the
Patents-in-Suit cover multiple features of the same Accused Products, it is reasonable to expect
that ASUS would have desired to negotiate a license for all the Patents-in-Suit in a single
negotiation on the earliest date of first infringement.
       Alternatively, the parties would enter a separate hypothetical negotiation on the earliest
date of first infringement for each feature set grouping reflected in Figure 2 above. A second
alternative would be a separate hypothetical negotiation for each of the Patents-in-Suit.
Depending on the patent, the hypothetical negotiation would take place on either the date the
patent issued or on the date of the first allegedly infringing sale of a previously issued patent, and
in some cases, ASUS has not produced data that extends back to the relevant date. The
following table reflects the hypothetical negotiation dates in this case:




                     HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                      41
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 46 of 69



                               Figure 4: Hypothetical Negotiation Dates
                                                               Hypothetical
                            Portfolio                        Negotiation Date186
                       All Patents-in-Suit
                           Feature Set
                      Authentication/DRM
                      Streaming & Services
                     Touch Screen Interfaces
                               GUI
                         Patent-in-Suit
                               '809
                               '806
                               '064
                               '564
                               '913
                               ‘797
                    *Date of first allegedly infringing sale.
                    **Date of patent issuance.


        For the purpose(s) of the hypothetical negotiation(s), I have made the following
assumptions:
             1. The asserted claims of the Patents-in-Suit are presumed to be valid and infringed.
             2. The hypothetical negotiation would take place between Philips and ASUS.
             3. The hypothetical negotiation would take place on the date or dates discussed
                 above.
             4. The hypothetical license provides the non-exclusive right to use the asserted
                 claims of the Patents-in-Suit in the U.S.
        My analysis of the Georgia-Pacific factors is as follows:
Factor 1:        The royalties received by the patentee for the licensing of the Patents-in-Suit,
                 proving or tending to prove an established royalty.
        In this case, numerous licenses have been entered for the Patents-in-Suit. These licenses
were part of Philips’ Portable Features program. I incorporate by reference herein my detailed
discussion of Philips’ licensing program and activity above. Philips’ Portable Features program
offers licensees two options as it relates to payment of a license fee for use of the licensed


186
  ASUS has not produced sales data for the Accused Products prior to January 1, 2010. It is possible that ASUS
made infringing sales prior to this date.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                           42
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 47 of 69



patents (including the Patents-in-Suit) – a blended rate or a discrete rate. The blended rate
requires payment of either a standard royalty rate of $0.99 or a compliance royalty rate of $0.75
per licensed product. The discrete rate is based on payment of a separate royalty fee for the use
of patents in different functional areas. Regardless of which program is selected by the licensee,
they are required to pay the specified royalty whether they use one patent or multiple patents.
The guaranteed per unit minimum payment obligations agreed to by the registrants under the
Portable Features program (based on exact number of units required to meet the contractual
minimum obligation) ranged from $0.30 to $0.99 per unit.187 However, the go-forward royalty
rates in these agreements were based on the licensee paying either the blended $0.99 standard
rate or the $0.75 compliance rate for each licensed unit. Thus, the effective rates paid by those
licensees would approach the blended rates over time.
            These agreements are instructive of terms and of the royalty rates that the parties would
have considered and negotiated as part of the hypothetical negotiation in this case. The
following is a comparison between the actual Portable Features program licenses entered by
Philips and the Philips/ASUS hypothetical license. The parties would consider these similarities
during the hypothetical negotiation for the Patents-in-Suit as follows:




187
      Exhibit 9.0.
                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                        43
     Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 48 of 69



                  Figure 5: Comparison Between Real-World Licenses and
                            the Philips/ASUS Hypothetical License
                                      Factor                                           Adjustment
Like the hypothetical license, Philips’ Portable Features registration agreements      None
include a license to the Patents-in-Suit.
Unlike the hypothetical license, Philips’ Portable Features registrants were           Upward
relatively early signers of their respective agreements.
Unlike the hypothetical license, some of Philips’ Portable Features registrants        Upward
were
Unlike the hypothetical license, Philips’ Portable Features registrants were           Upward
                                                                              may
have been limited by various factors including, without limitation: when notice
was given to particular entities, the availability of past damages, and the
likelihood of collection on a judgment.
The Portable Features registrations include more patents than the Patents-in-          None
Suit. However, the structure of the program is such that a prospective licensee
can elect a discrete rate option relating to a particular functionality it needs to
license and pays the same rate irrespective of the number of patents the licensee
uses within that functionality.
Both the actual Portable Features registrations and the hypothetical license are       None
non-exclusive licenses.
The Portable Features registrations grant the right to make, use or sell products      None
using the licensed patents including the Patents-in-Suit. The licensed products
include smart phones, tablets and personal computers. These products are the
same or similar types of products as the Accused Products that would be
covered by the hypothetical license.
Some of the Portable Features registrations include coverage of licensed               None
products manufactured or sold in the U.S. Similarly, the hypothetical license
would provide ASUS the right to manufacture, sell and license the Accused
Products in the U.S.
The Touch Enabled licensees                                   . This relationship is   None
the same as the relationship between Philips and ASUS (the parties to the
hypothetical negotiation for the Patents-in-Suit).
I understand that t                                                    represent a     Upward
compromise in lieu of litigation and a recognition that if Philips
     they would have to accept the risk that the patents would be found not
infringed or invalid.
Real world licenses and licenses resulting from a hypothetical negotiation differ
in that there is usually uncertainty with regard to infringement and validity of
the patents licensed in the real-world licenses. Whereas, in the hypothetical
license the patent-in-suit is assumed to be valid and infringed.




                   HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                    44
        Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 49 of 69



         Together, the foregoing comparisons suggest that the reasonable royalty resulting from
the hypothetical negotiation in this case would be based on at least the royalty rates reflected in
Philips’ actual licenses and license program.
Factor 2:           The rates paid by the licensee for the use of other patents comparable to the
                    Patents-in-Suit.
         I incorporate by reference herein my discussions of ASUS’s licensing activity in Section
5.1.2 above.




188
    Exhibit 12.0.
189
    Exhibit 12.0.
190
    Exhibit 12.0.

                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                      45
          Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 50 of 69




                              Based on my review of these agreements, I have concluded that the
agreements do not provide insight into the royalty rate for use of the Patents-in-Suit.
Factor 3:          The nature and scope of the license, as exclusive or non-exclusive; or as
                   restricted or non-restricted in terms of territory or with respect to whom the
                   manufactured product may be sold.
           The license that would be agreed to by the parties would be a non-exclusive license to the
Patents-in-Suit. Generally, royalty rates associated with a non-exclusive license are generally
lower than those associated with an exclusive license. However, to the extent the reasonable
royalty that results from the hypothetical negotiation is based at least in part on Philips license
rates and license agreements, which already took into account the impact of the provision of non-
exclusive license rights, this factor would have a neutral impact on the reasonably royalty rates
for the Patents-in-Suit.
Factor 4:          The licensor’s established policy and marketing program to maintain his
                   patent monopoly by not licensing others to use the invention or by granting
                   licenses under special conditions designed to preserve that monopoly.
           Philips did not have an established policy or marketing program to maintain its patent
monopoly by not licensing others to use its inventions. As discussed above, Philips actively
licenses its patent portfolios, including the Portable Features portfolio that includes the Patents-
in-Suit. I understand that Philips is generally willing to license its patents to other companies. In
fact, Philips has established a business unit which is responsible for licensing activities relating
to its patent portfolio including the Patents-in-Suit. To the extent the reasonable royalty that
results from the hypothetical negotiation is based at least in part on Philips Portable features
license rates and license agreements, which already took into account the impact of Philips
willingness to license the Patents-in-Suit, this factor would have a neutral impact on the
reasonable royalty rates for the Patents-in-Suit.



191
      ASUS’s Responsive Damages Contentions Under Patent L.R. 3-9, pp. 17-18.
192
      Goodrich ASUS Infringement Report ‘809 Patent.
                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                           46
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 51 of 69



Factor 5:        The commercial relationship between the licensor and licensee, such as,
                 whether they are competitors in the same territory in the same line of
                 business; or whether they are inventor and promoter.
        The analysis under this factor focuses on the commercial relationship between the parties,
which can impact the royalty that would have been agreed to in the hypothetical negotiation.
Generally, royalty rates tend to be higher when the negotiating parties are direct competitors
compared to when they are not. Philips concentrated on high volume electronics including
mobile phones in the mid-1990’s, but gradually changed its business portfolio and by 2006 it was
focused on healthcare, lighting and consumer products in the areas of health and well-being.193
Thus, Philips and ASUS would not have been competitors for sales of the Accused Products at
the time of the hypothetical negotiation or during the damages period.194 To the extent the
reasonable royalty rates that result from the hypothetical negotiation are based at least in part on
Philips Portable features license rates and license agreements, which already took into account
the fact that Philips did not compete with the licensees of the actual licenses that it entered
relating to the Patents-in-Suit, this factor would have a neutral impact on the reasonable royalty
rates for the Patents-in-Suit.
Factor 6:        The effect of selling the patented specialty in promoting sales of other
                 products of the licensee; the existing value of the invention to the licensor as a
                 generator of sales of his non-patented items; and the extent of such derivative
                 or convoyed sales.
        The analysis under this factor focuses on sales of products related to the patented
products. To the extent the Accused Products promote sales of a licensee’s other products, the
reasonable royalty rate may be higher. For example, ASUS sells various accessories for its
Accused Product hardware.195
        Despite ASUS’s sales of accessory products, and because real-world licensees may have
sold accessory products too, I assumed that this factor would have a neutral impact on the
reasonable royalty rates for the Patents-in-Suit.




193
    https://www.philips.com/a-w/research/100-years-research/history.html.
194
    A. Filip 3/1/2018 deposition, pp. 37-39.
195
    https://store.asus.com/us/category/ALLaccessories.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            47
         Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 52 of 69



Factor 7:        The duration of the patent and the term of the license.
          The license term in the hypothetical agreement for the Patents-in-Suit would extend
through the expiration date of each patent. I have calculated damages in this case for ASUS’s
use of the Patents-in-Suit from the damages start dates through December 31, 2018. The
damages start dates are reflected in Figure 3 above and the patent expiration dates are shown
below.

                               Figure 6: Patents-in-Suit Expiration Dates
                                 Patent-in-Suit            Expiration Date
                                     ‘809                    6/27/2023
                                     ‘806                    11/4/2019
                                     ‘064                    7/30/2022
                                     ‘564                    4/17/2018
                                     ‘913                    10/17/2023
                                     ‘797                    2/13/2016

          This factor would have a neutral impact on the reasonable royalty rates for the Patents-in-
Suit.
Factor 8:        The established profitability of the product made under the patent; its
                 commercial success; and its current popularity; and,
Factor 11:       The extent to which the infringer has made use of the invention; and any
                 evidence probative of the value of that use.
          I understand that Philips does not currently sell products covered by the Patents-in-Suit.
However, during the period                                           Philips sold approximately
                                                                                                  96
                                                                                                       This
product embodied the                              Patents-in-Suit.197 In addition, certain products sold
by companies that participate in Philips’ Brand Licensing program


        198


          ASUS made extensive use of the Patents-in-Suit. As discussed in greater detail in
Factors 9 and 10, the functionalities afforded by the Patents-in-Suit contribute to a user’s


196
    A. Filip 3/1/2018 deposition, pp. 97-102, 106-107 and 121-122.
197
    A. Filip 3/1/2018 deposition, pp. 97-102.
198
    A. Filip 3/1/2018 deposition, pp. 80-81 and 87 and Ex. 7.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            48
        Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 53 of 69



experience with the Accused Products and allow the Accused Products to perform consistently
compared to competing products in the market. The unit sales that ASUS generated from its sale
of Accused Products during the period (1) beginning on the damages start dates (indicated in
Figure 3 above) and (2) beginning on the dates of first infringement (indicated in Figure 4
above), through December 31, 2018, are summarized below.

                               Figure 7: ASUS Accused Products Unit Sales
                       During Damages and Infringement Periods (Millions)199
                 Patents-in-Suit             Beginning on Damages               Beginning on Dates of
                                                  Start Dates                    First Infringement
                         All

             Authentication/DRM
             Streaming & Services
            Touch Screen Interfaces
                     GUI

                        '809
                        '806
                        '064
                        '564
                      '913200
                        ‘797

         The gross profit margins earned by ASUS on the Accused Products during the
infringement period is summarized below:

                       Figure 8: ASUS Accused Products Gross Profit Margins
                    During Infringement Period (Percentage of Sales Revenue)201
            2010      2011      2012      2013      2014      2015      2016       2017      2018         Total



         Given ASUS’s extensive use of the Patents-in-Suit as indicated by its unit sales, this
factor would tend to have an upward impact on the reasonable royalty rates for the Patents-in-
Suit.


199
    Exhibits 5.0 and 5.1.
200
    I understand that Philips is seeking a pre-issuance damages start date with respect to this patent.
201
    Exhibit 10.0. Beginning in January 2010.
                         HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                                49
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 54 of 69



Factor 9:        The utility and advantages of the patent over the old modes or devices, if any,
                 which had been used for working out similar results; and
Factor 10:       The nature of the patented invention; the character of the commercial
                 embodiment of it as owned and produced by the licensor; and the benefits to
                 those who have used the invention.
            i.   Authentication/DRM
                     a. ‘809 patent202
        Based on Dr. Goodrich’s expert report and my discussions with him, the ‘809 patent
generally relates to methods, devices, and systems for protecting the transfer of digital content
from one device to another. I understand that the ‘809 patent addresses challenges associated
with unauthorized copying and pirating of digital content. I understand that the ‘809 patent is an
approach to accomplish those objectives using a digital certificate and a time-based proximity
assessment.
        I understand that the HDCP 2.x protection protocol practices the ‘809 patent. Moreover,
I understand content providers are the authorities designating the level of protection mechanisms
required of their content and they rely on HDCP 2.x to protect distribution of their content –
HDCP 2.0 and 2.1 are currently used to protect high-definition (HD) content, while HDCP 2.2
and higher are currently used to protect the highest-value content (e.g., Ultra-HD (UHD) 4k
content). I understand HDCP 2.x protection is employed across a variety of content sources,
both physical (e.g., BluRay discs) and streaming (e.g., Netflix).203 Furthermore, I understand
that the requirement of HDCP 2.2 or higher for protecting 4k content arose from strict
requirements that content providers imposed because they were concerned about ensuring
adequate protections for distributing such valuable content.204
        I understand that the ‘809 patent provides a significant benefit and value to ASUS and
users of the Accused Products. Content providers currently protect their 4K content using HDCP
2.2 and protect their HD content using HDCP 2.0 and 2.1. Many major content providers
required HDCP 2.2 protection for 4K content. Device manufacturers like ASUS that do not
support the required protection scheme would have devices that would be unable to play the


202
    Goodrich ASUS Infringement Report ‘809 Patent and discussion with Dr. Goodrich, unless otherwise noted.
203
    See also, S. Balogh 2/13/19 deposition, pp. 88-89.
204
    See also, M. Rosner 1/4/19 deposition, pp. 49-50 and 134.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                          50
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 55 of 69



protected content. If ASUS’s devices do not have the ability to play high value protected
content, its customers would be dissatisfied with the device and it would place ASUS at a
competitive disadvantage.
        Similarly, consumer facing resources like CNET reported that “anyone with (or buying a
non-4K 1080p TV doesn’t need to worry [about HDCP 2.2, but that o]nce we start seeing more
widely available 4K content, it will be more of an issue.205 CNET warned consumers that if they
bought non-HDCP 2.2 compliant devices, those devices might not work in the near future.206
And CNET’s warning applied to all consumer electronics, components, and accessories because
HDCP 2.2 compliance requirements apply to the entire chain of connected devices.207 CNET
advised consumers that “resistance is futile” because content providers have the fiduciary
responsibility to do everything they can to protect their content and make it profitable – and
those making the move to 4K need to buy HDCP 2.2 compliant devices to make them as
“futureproof” as possible.208 In 2015 CE Pro wrote that “HDCP 2.2 is going to happen. It is a
certainty… [i]t’s inevitable you will encounter it when we see broad availability of 4K
Hollywood content.”209 Everything “from the source to the display and everything in between
must be compliant for the homeowner to view the images… if the system does not support it, the
viewer will receive an onscreen message indicating non-compliance.”210 In 2017, Grand View
Research, Inc. predicted that the global 4K television market is expected to reach $380.9 billion
by 2025, reflecting a growth rate of 21.2 percent – with even higher growth in North America,
which is expected to be the highest growing region.211 It also reported that the market is
expected to grow at this high rate because consumer preferences are changing from high
definition to ultra-high definition technology and, more broadly, high-end home products.212
IHS Market reported in February 2017 that about three-quarters of all large screen televisions
sold the year prior in the United States were 4K, ultra-high definition sets, and that in 2018



205
    https://www.cnet.com/news/hdcp-2-2-what-you-need-to-know/.
206
    https://www.cnet.com/news/hdcp-2-2-what-you-need-to-know/.
207
    https://www.cnet.com/news/hdcp-2-2-what-you-need-to-know/.
208
    https://www.cnet.com/news/hdcp-2-2-what-you-need-to-know/.
209
    https://www.cepro.com/article/8_vital_truths_about_the_future_of_4k.
210
    https://www.cepro.com/article/8_vital_truths_about_the_future_of_4k.
211
    https://www.grandviewresearch.com/press-release/global-4k-tv-market.
212
    https://www.grandviewresearch.com/press-release/global-4k-tv-market.

                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                           51
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 56 of 69



nearly 100 percent of big screens sold would be at least 4K capable.213 The consumer preference
for high-end home products, and ultra-high definition 4K TVs in particular, extends to the other
devices they use and on which they consume media – such as the Accused Products in this
matter. A 2017 survey of 1,243 respondents 18 years or older in the United States reflected that
in only a single month – October 2017 – 49 percent of respondents had streamed a show or
movie on a smartphone and 41 percent had on a tablet.214 As consumer demand for 4K content
increases, they will expect it to be available to them after spending the money to buy 4K capable
devices. Device manufacturers who only offer downgraded resolutions for some 4K content and
who are blocked altogether from transmitting other 4K content will be at a competitive
disadvantage.
        According to Dr. Goodrich, I understand that ASUS proposes that an alternative to the
‘809 patent would be to modify the code of the accused devices to comply with the requirements
of HDCP 1.4 rather than HDCP 2.2. Based on my discussions with Dr. Goodrich, a review of
his expert report, and the foregoing evidence, I understand that this proposed alternative involved
modifying source code on devices but that the modified source code would not be an acceptable
design around in light of, as described above: (1) testimony regarding HDCP 2.x; (2) content
providers’ ultimate authority to dictate what minimum protection mechanisms are required to
play their content; and (3) consumers’ expectations and preferences with respect to device
compatibility and content accessibility including that content which requires HDCP 2.x.
          ii.    Streaming & Services
                      a. ‘806 patent215
        Based on Dr. Polish’s expert report and my discussions with him, I understand that the
‘806 patent provides an open architecture solution for content delivery (e.g., delivery of video or
audio content) over a network. In particular, the patent describes a modified download approach
for multimedia content that allows for the emulation of streaming with low or negligible play-out
latency. The Accused Products that relate to this patent are ASUS’s smartphones, tablets, and
PC’s that run the Android operating system and were preloaded with and run the YouTube
application for Android. YouTube is the top video streaming site in the U.S.216 I understand that

213
    https://www.tellusventure.com/blog/4k-tv-sales-growing-with-20-u-s-market-share-in-sight/.
214
    Statista (statistic IDs 777762 and 777798).
215
    Polish ASUS Infringement Report ‘806 Patent and discussion with Dr. Polish, unless otherwise noted.
216
    Statista (statistic IDs 910895 and 910887).
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                            52
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 57 of 69



without the ‘806 patent, YouTube streaming would not be possible without problems related to
buffering, delays and waiting for videos to start, large bandwidth requirements, and adaptations
to changing network conditions.
         Based on my review of Dr. Polish’s expert report, I understand that ASUS asserts that it
had acceptable non-infringing alternatives to the ‘806 patent. Dr. Polish has concluded that these
alleged alternatives if implemented would result in slower playback, an inability to adapt to
changing network conditions, and use of more bandwidth which is costly and would slow down
other traffic and would still infringe the ‘806 patent and/or be inefficient.
          iii.    Touch Screen Interface Patents
         Based on Dr. Schmidt’s and Dr. Greenspun’s expert reports and my discussions with
them, I understand that the Patents-in-Suit relating to this feature set relate to gestures used to
interact with touch-enabled devices, specifically: scrolling, zooming, and text/character
input/selection.
         Users are relatively predictable when it comes to the gestures they expect to result in
specific actions. The International Usability Partners (“IUP”) is a network of 12 independent
usability companies based in 12 countries who joined to provide user experience services
worldwide.217 It conducted a study in 2010 to identify cultural similarities and differences in the
use of gestures across nine countries.218 More specifically, it ran “a global study aimed at
identifying the most common user-generated gestures for control of a touchscreen.”219 It asked
participants to indicate gestures that they expected would result in 28 actions (or outcomes).220
While there were small differences between countries, participants from different countries
tended to generate similar gestures for individual actions.221 The IUP created a proposed “cross-
cultural” gesture set, which included:



217
    Mauney, Dan et al. “Cultural differences and similarities in the use of gestures on touchscreen user interfaces.”
2010. https://prezi.com/of9ihhm6_sgd/upa-presentation/.
218
    Mauney, Dan et al. “Cultural differences and similarities in the use of gestures on touchscreen user interfaces.”
2010. https://prezi.com/of9ihhm6_sgd/upa-presentation/.
219
    Mauney, Dan et al. “Cultural differences and similarities in the use of gestures on touchscreen user interfaces.”
2010. https://prezi.com/of9ihhm6_sgd/upa-presentation/.
220
    Mauney, Dan et al. “Cultural differences and similarities in the use of gestures on touchscreen user interfaces.”
2010. https://prezi.com/of9ihhm6_sgd/upa-presentation/.
221
    Mauney, Dan et al. “Cultural differences and similarities in the use of gestures on touchscreen user interfaces.”
2010. https://prezi.com/of9ihhm6_sgd/upa-presentation/.

                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                              53
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 58 of 69



                          Figure 9: Selected IUP Cross-Cultural Gestures222
                     Actions                                   Proposed Gesture
              Continuous Scroll Down                     Swipe up repeatedly anywhere
                   Move Object                                 Drag/swipe object
                     Magnify                                   Spread from object
                     Zoom In                                   Spread from object
                    Zoom Out                       Pinch with any number of fingers on object

                      a. ‘064 patent223
         Based on Dr. Schmidt’s expert report and my discussions with him, the ‘064 patent
generally relates to an improved touchscreen scrolling system that enables users to interact with
scrollable data and other items displayed on a touchscreen in a seemingly natural way. The
invention resides primarily in the use of finger touch gestures to enable users to selectively
activate a variety of touchscreen functionalities, including scrolling that “stick-to-finger,”
continued scrolling with inertia – or “intertial scrolling,” and moving a touch-selected object in
correspondence with the finger touch – or “touch dragging.” I understand that the invention is a
novel system that uses a combination of contact-duration and motion to determine whether a
scrolling action (including the rate thereof and when it should be terminated) or a dragging
action should occur. The invention of the ‘064 patent offers a significant benefit to the end user
of ASUS devices. It is important that smartphone devices (including ASUS’s) and users of
smartphones have a realistic and natural experience. The primary benefit of the patent relates to
program instructions for scrolling or dragging and how those program instructions provide the
user with a realistic and natural user experience.
         A 2017 article titled “How Scrolling Can Make or Break Your User Experience” says
that “[t]he smallest details can make or break your user experience… Much of what we do on the
internet is subconscious. We absentmindedly flip through screens, browse the web, and interact
with content. While what much of a user does might be subconscious, the back end must be
hyper-conscious… Scrolling is an often underrated but vital aspect of your user experience.”224
The top five most popular mobile social networking apps in the United States as of July 2018


222
    Mauney, Dan et al. “Cultural differences and similarities in the use of gestures on touchscreen user interfaces.”
2010. https://prezi.com/of9ihhm6_sgd/upa-presentation/.
223
    Schmidt ASUS Infringement Report ‘064 Patent and discussion with Dr. Schmidt, unless otherwise noted.
224
    https://usabilitygeek.com/how-scrolling-can-make-or-break-your-user-experience/.

                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                              54
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 59 of 69



were Facebook, Instagram, Facebook Messenger, Twitter, and Pinterest,225 all but the third of
which are apps designed as feeds through which users scroll.
        I understand ASUS’s proposed alternatives are not acceptable, non-infringing alternatives
to the ‘064 patent. I understand ASUS alleged it would have been trivial to modify relevant
source code of the Accused Products and set forth a number of hypothetical non-infringing
alternatives. I understand that ASUS does not have access to the source code for the Chrome
web browser and that it would be more than trivial to modify this code without access to it.
ASUS does not indicate the time or resources necessary to implement the proposed alternatives
nor does it provide evidence of consumer acceptability. I also understand that some design
arounds would still infringe the ‘064 patent, some of them are extremely complex if even
possible to implement, some would result in unintended consequences on-screen during use,226
and none of the design arounds would be acceptable to consumers. For example, the proposed
design arounds if implemented would be unnatural and unexpected to users and some may be
visually unappealing.
                     b. ‘564 patent227
        Based on Dr. Schmidt’s expert report and my discussions with him, the ‘564 patent
generally relates to a zooming mechanism that enables a user to zoom in on an area of interest so
that, when that area is enlarged at what the patent calls a “second scale,” the user can select a
feature more easily. I understand that a limiting factor of handheld communication devices is
that the size of a handheld’s display is necessarily small due to the required form factors and
weight limitations of devices, and when rendering graphical information on its display, such a
device often cannot render the total information content in its entirety due to this limited screen
size. The invention of the ’564 patent provides a unique zoom feature that overcomes this
limitation, such that screen size no longer need be a limiting factor of handheld devices. The
invention helps users easily navigate images of downloaded data (like webpages) that are
displayed on small screens. The primary benefit of the patent is that it provides zooming


225
    Statista (statistic ID 248074).
226
    For example, at CLANTON-PHIL-0002, the user enters the TV guide space and attempts to trace the Space
Shuttle TV program to drag it. Instead, the screen moves in correspondence with the finger and jerks around, and
does not allow the object to be dragged. As another example, at CLANTON-PHIL-0001, a user enters a living room
space and attempts to trace around the TV to move it. Instead, the TV is selected and opens to a new space.
227
    Schmidt ASUS Infringement Report ‘564 Patent and discussion with Dr. Schmidt, unless otherwise noted.

                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                          55
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 60 of 69



functionality to all users and specifically that it helps users with low vision to navigate their
devices more easily.
        A significant portion of the U.S. population suffers from visual disabilities. For context,
the National Federation of the Blind estimated that 2.8 percent of people aged 16 through 75+
had a visual disability in 2016 (2.0 percent of people aged 16 through 64).228 As described
above, Facebook, Instagram, Twitter and Pinterest are among the five most popular social
networking apps in the United States229 and all extensively revolve around viewing pictures, text,
or both. Until late 2016, there was no way to zoom on a photo on Instagram, and users disliked
it – it had “always been one of the most annoying parts of [the app].”230 While adding zoom to
Instagram was merely the resolution of an app limitation, even if some devices had zooming
functionality in their software, the importance of zooming to users is evident. I understand that
the ‘564 patent provides benefits to these user groups.
        I understand ASUS’s proposed alternatives are not acceptable, non-infringing alternatives
to the ‘564 patent. I understand ASUS alleged it could modify the source code to remove the
features of the ‘564 patent from the Accused Products. I understand ASUS alleged it would have
been trivial to modify relevant source code of the Accused Products and set forth six
hypothetical non-infringing alternatives. I understand that ASUS does not have access to the
source code for the Chrome web browser and that it would be more than trivial to modify this
code without access to it. I understand that ASUS’s alleged hypothetical design arounds do not
indicate the time or resources necessary to implement them nor evidence of consumer
acceptability. I also understand that ASUS does not explain how its design arounds would work
and whether those designs would be feasible. I also understand that none of the design arounds
would be acceptable to consumers including the fact that they would be unnatural, inefficient and
visually unappealing to the user.
                     c. ‘913 patent231
        As electronic devices became smaller for handheld use, there became a need to minimize
the size of the keyboard while maintaining its full functionality. The advent and widespread use
of touch-screen graphical devices provided further tools for designers seeking to optimize text

228
    https://nfb.org/blindness-statistics.
229
    Statista (statistic ID 248074).
230
    https://www.theatlantic.com/technology/archive/2016/08/you-can-pinch-to-zoom-in-instagram-now/498200/.
231
    Greenspun ASUS Infringement Report ‘913 Patent and discussion with Dr. Greenspun, unless otherwise noted.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                          56
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 61 of 69



entry on mobile devices. Based on Dr. Greenspun’s expert report and my discussions with him, I
understand the ‘913 patent generally relates to a method and device for improved text input that
overcame drawbacks of preexisting character entry methods. The primary benefit of the patent is
that it provides an effective design and an efficient, intuitive way to implement character entry
on mobile devices, where secondary characters are available with only two key selections, and
the keypad returns to the default state following character selection. The technology enables
users to quickly access and type, for example, the letter “á” by holding down the “a” on the
Accused Product default keyboards and selecting “á” from a selection that pops up in response to
the users touch and hold gesture. The ‘913 patent provides an effective design for addressing the
concerns of both new and experienced users and it does so while maintaining a familiar keypad
layout that makes efficient use of the limited space on a mobile device. It addressed the
drawbacks of text input methods that existed by providing a character input method that both
minimized the necessary number of keys (thereby alleviating size constraints) and requires little
to no additional training. It also allows for an efficient keyboard that still provides full access to
the features of a traditional keyboard.
        Texting is a prevalent activity among users:
                Adults send and receive between 16 (55+ year olds) and 128 (18-24 year olds)
                 text messages per day and spend 23 hours texting per week.232
                Americans text twice as much as they call.233
                Text is the most used form of communication for American adults under 50.234
                The most popular daily activities on smartphones and tablets in the United States
                 in January 2014 was email and text messaging.235
        Additionally, one in five people living in the U.S. speak a language other than English236
and may find utility in the ability to quickly access non-English characters when using their
devices. Additionally, I understand the patented technology has become common in the
marketplace (including iOS and Android) among almost all users.237

232
    https://www.textrequest.com/blog/texting-statistics-answer-questions/ (citing Experian Marketing Services and
USA Today).
233
    https://www.textrequest.com/blog/texting-statistics-answer-questions/ (citing Nielsen).
234
    https://www.textrequest.com/blog/texting-statistics-answer-questions/ (citing Gallup).
235
    Statista (statistic ID 294377).
236
    https://www.census.gov/newsroom/press-releases/2017/acs-single-year.html?CID=CBSM+ACS16.
237
    See also, https://www.pcworld.com/article/2863538/9-typing-tips-every-android-and-ios-user-should-know.html.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                           57
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 62 of 69



        I understand ASUS’s proposed alternatives are not acceptable, non-infringing alternatives
to the ‘913 patent. I understand that simply removing the features of the patent without
addressing the benefits achieved by the ‘913 patent’s invention or the drawbacks of the prior art
that the ‘913 patent addresses, ignores the realities of modern mobile device keypad design,
would present a solution that is different from the common solution used across the industry and
users would have difficulty composing messages using the alternative keyboard. The
alternatives proposed by ASUS (modifying the code so that a key on the touch keyboard would
change after inputting a second character to display the most recently selected character so the
keyboard would not return to the default state or to use a dedicated non-input key to toggle
characters displayed on the screen) would also lead to some of the same issues. The proposed
alternatives would present a behavior to the user that is different from what is used across the
industry. This would include the fact that all ASUS Android Accused Products include the ‘913
patent features and removing that feature would cause ASUS’s phones to operate differently
from other Android devices that include the features. The same is true for the Apple
smartphones. They would also result in character input that is more difficult and less efficient
and take up space on the keyboard.
        xiv.     Graphical User Interfaces
                     a. ‘797 patent238
        Based on Dr. Greenspun’s expert report and my discussions with him, I understand the
‘797 patent generally relates to portable electronic devices that include sensors called
accelerometers, which measure how a user manipulates the device and, in response, move what
is displayed on the device’s screen. I understand that the ’797 patent enables the display of more
realistic motion patterns as compared to the prior art. The primary benefits of the patent are that
it enables devices to utilize an animated auto-screen rotation pervasive among competing
smartphones and tablets and that it enables screen rotation to have a more natural look and feel,
which is an advantage in the field of designing graphical user interfaces.239 Without this




238
   Greenspun ASUS Infringement Report ‘797 Patent and discussion with Dr. Greenspun, unless otherwise noted.
239
   See also, e.g., https://www.smashingmagazine.com/2017/01/how-functional-animation-helps-improve-user-
experience/; https://uxplanet.org/ui-animation-eye-pleasing-problem-solving-a8b27013f55c; https://hal.archives-
ouvertes.fr/tel-01881889/file/TheseAChalbiNeffati.pdf; https://www.shopify.com/partners/blog/using-animation-to-
improve-mobile-app-user-experience.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                           58
      Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 63 of 69



functionality the ASUS Accused devices would be missing a feature that is common in devices
of competitors.
       I understand ASUS’s proposed alternatives are not acceptable, non-infringing alternatives
to the ‘797 patent. I understand that ASUS proposed modifying the source code to remove the
animation that occurs when the screen reorients. However, I understand that this would result in
a user experience that is different from what is used across the industry and less natural to users.
I also understand that would cause ASUS’s phones to operate differently from other Android
devices despite that one purpose of Android is to present a similar user experience across
devices; similarly, it would cause ASUS’s phones to operate differently from Apple’s iOS
devices. ASUS also proposed a fixed speed animation solution as a non-infringing alternative,
but I understand that proposed alternative would still infringe the ‘797 patent.
       I have assumed that for purposes of analyzing these Georgia-Pacific factors that the
benefits of the Patents-in-Suit were known by actual licensees who entered into agreements with
Philips. To the extent the reasonable royalty rates that result from the hypothetical negotiation
are based at least in part on Philips license rates and license agreements, which already took into
account the benefits of the Patents-in-Suit, this factor would have a neutral impact on the
reasonable royalty rate for the Patents-in-Suit.
Factor 12:     The portion of the profits or of the selling price that may be customary in the
               particular business or in comparable businesses to allow for use of the
               invention or analogous inventions.
       I incorporate by reference my discussion of                                    and Georgia-
Pacific Factors 1 and 2.


                                                   Thus, this factor would have a neutral impact on
the reasonable royalty rates for the Patents-in-Suit.
Factor 13:     The portion of the realizable profit that should be credited to the invention as
               distinguished from non-patented elements, the manufacturing process,
               business risks, or significant features or improvements added by the
               infringer.
       This factor considers the relative contribution of the patented technologies to the overall
value of the product. I recognize that the Patents-in-Suit cover a subset of the technologies that
                     HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                        59
      Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 64 of 69



make up the Accused Products in this case. However, as discussed in Factors 9 and 10, the
functionality provided by the Patents-in-Suit provides various benefits to ASUS and allow it to
be competitive with Apple and Android based systems.
       As discussed above, the royalty rates in the Portable Features license program (both
blended and discrete) were set by Philips based on its experience with other license programs.
To the extent a registrant selects the discrete rate option (rather than the blended rate option) in
Philips’ Portable Features program, the registrant only pays a license fee for the functionality
that it uses. The actual royalty rates associated with each functional area and the structure of the
Portable Features program build in the concept of apportionment. Based on the terms of the
Portable Features program, if a licensee needs to license a particular functionality, it must pay
the discrete rate whether it uses one or multiple patents in that functional area. The discrete rates
for each functional area were the smallest rate-divisions available to registrants under the
program. Thus, no further apportionment beyond the discrete rates would be necessary.
       As it relates to the actual registrations, the registrants chose the blended rate option
because that provided them the most economic and flexible option under the licensing program.
Here, the parties would have considered both the blended rate option and the discrete rate option.
The blended rate option would have provided ASUS more flexibility and simplicity. The discrete
rate option would be based on only the four functional areas it is currently accused of using out
of a possible 11 functional areas. The parties would understand that if ASUS wanted to use the
licensed functionality in its Accused Products, it would pay the market value for the
functionalities that contained the Patents-in-Suit as reflected in the actual rates paid by other
licensees.
Factor 14:     The opinion testimony of qualified experts.
       This factor incorporates by reference all the opinions as stated in this report. In addition,
I have relied on the opinions of Dr. Polish, Dr. Goodrich, Dr. Schmidt and Dr. Greenspun.




                     HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                     60
      Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 65 of 69



Factor 15:     The amount that a licensor (such as the patentee) and a licensee (such as the
               infringer) would have agreed upon (at the time the infringement began) if
               both had been reasonably and voluntarily trying to reach an agreement; that
               is, the amount which a prudent licensee – who desired, as a business
               proposition, to obtain a license to manufacture and sell a particular article
               embodying the patented invention – would have been willing to pay as a
               royalty and yet be able to make a reasonable profit and which amount would
               have been acceptable by a prudent patentee who was willing to grant a
               license.
       To determine a reasonable royalty rate for a license to the Patents-in-Suit, I have
analyzed Georgia-Pacific factors 1 through 14 above, including Philips’ Portable Features
licensing program and registration agreements. The hypothetical negotiation would take place
on the date of first infringement, which is generally the later of the date of the first accused sale
or the patent issue date. Given that the Patents-in-Suit cover multiple features of the same
Accused Products, ASUS would have desired to negotiate a license for all the Patents-in-Suit in a
single negotiation on the earliest date of first infringement. In this instance the hypothetical
negotiation would take place                       .
       Alternatively, the parties would enter a separate hypothetical negotiation on the earliest
date of first infringement for each accused feature set grouping. A second alternative would be a
separate hypothetical negotiation for each of the Patents-in-Suit. Depending on the patent, the
hypothetical negotiation would take place on either the date the patent issued or on the date of
the first allegedly infringing sale of a previously issued patent, and in some cases, ASUS has not
produced data that extends back to the relevant date.
       Based on my analysis, at the time of the hypothetical negotiation, Philips and ASUS
would have been aware, among other considerations: 1) that Philips established its Portable
Features program for the purpose of licensing the Touch Enabled Patents in           ; 2) of Philips’
Portable Features program, which called for royalty rates of $0.75 and $0.99 under the blended
rate option and discrete rates ranging from $0.25 to $0.40 per unit for the four feature sets
containing the Patents-in-Suit; 3) of the scope and nature of the infringement and the validity of
the Patents-in-Suit; 4) of the extent of ASUS’s significant use of the Patents-in-Suit – ASUS sold


                     HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                       61
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 66 of 69



               Accused Product units during the damages period;240 5) of the
features/functionalities provided by the Patents-in-Suit; 6) of the benefits and advantages from
use of the Patents-in-Suit in ASUS’s Accused Products; 7) of the real world license agreements
that included the Patents-in-Suit and go forward royalty rates of $0.75 and $0.99 per unit sold.
Based on the minimum units covered by these agreements, the guaranteed per unit minimum
payment obligations ranged from                            ;241 8) of the differences between real world
licensees and the Philips/ASUS hypothetical license detailed in Figure 5 above; 9) that the
discrete rates for each functional area were the smallest rate-divisions available to registrants
under the Portable Features program; and 10) that, on balance, the Georgia-Pacific factors would
have a neutral to upward influence on the royalty rates for the Patents-in-Suit as compared to the
rates in Philips’ Portable Features program.
         Based on my analysis of the information that I have described above, I conclude that the
reasonable royalty in the hypothetical negotiation would be determined using the rates reflected
in Philips’ Portable Features program. In the hypothetical negotiation between Philips and
ASUS, the parties could have elected the blended rate option. Had it elected the blended rate and
paid the standard rate of $0.99 per Accused Product, its royalty obligation would have been
                .242 However, in retrospect it is also possible that the parties would have agreed to
a license for the Patents-in-Suit based on the discrete rates for only the four (out of a possible 11)
functional areas it is currently accused of using. In hindsight, this would have provided ASUS
with the most economically beneficial option. The discrete rate option is conservative for a
number of reasons, including the fact that ASUS might have elected the blended rate for
simplicity or other reasons and that the discrete and blended rates in Philips’ Portable Features
program do not reflect the assumption of infringement and validity that is required in the
reasonable royalty analysis. The parties would understand that real-world registrants had
previously established the market value (in terms of royalty rates) and terms (particularly that
each discrete rate was the smallest rate-division available to registrants under the program) of
Portable Features program registrations. The parties would understand that beyond the smallest



240
    Exhibit 4.0.
241
    Exhibit 9.0.
242
    Exhibit 4.1. I understand that ASUS is not eligible for the $0.75 compliance rate for past use in this analysis
given the alleged actions that led to the present matter.
                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                               62
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 67 of 69



rate-divisions available, registrants paid rates for each functional area irrespective of the number
of patents they utilized.
        To be clear, I have applied the same terms faced and accepted by real-world registrants to
the hypothetical negotiation between Philips and ASUS. In doing so I have apportioned to the
smallest rate-divisions available to real-world registrants under the program and this would be
the smallest rate division available to ASUS. The following rates would be applied to the
Accused Product units in this case:

                 Figure 10: Portable Features Program Discrete Royalty Rates243
                                           Per Unit Discrete
                  Feature Set                Royalty Rate                 Patent(s)-in-Suit
              Authentication/DRM                $0.25                           ‘809
             Streaming & Services               $0.25                           ‘806
            Touch Screen Interfaces             $0.40                  ‘064, ‘564, and/or ‘913
            Graphical User Interfaces           $0.40                           ‘797

        Applying these discrete rates to ASUS’s accused units (as discussed below) results in an
effective royalty rate of          per Accused Product unit,244 which is reasonable in comparison to
the $0.75 and $0.99 go-forward royalty rates under the blended rate option agreed to be paid by
numerous other Portable Features program registrants. It is reasonable even when compared to
the range                       of guaranteed minimum per unit payment obligations for the licenses
I calculated above. The guaranteed minimum per unit payment obligations in this range were
impacted by a variety of factors (outlined above) that provided Philips with an incentive to make
concessions that reduced them for registrants but that would not apply to the hypothetical
reasonable royalty analysis. Additionally, unlike the guaranteed minimum per unit payment
obligations associated with certain of the registration agreements, ASUS’s effective royalty rate
reflected above does not consider pre-notice units. In addition, unlike the hypothetical license
(or release), in the actual registration agreements entered, the licensed patents were not
determined to be valid and infringed with certainty. Furthermore, the actual registrants willingly
negotiated licenses with Philips without litigation, and a number were considered by Philips to
be early signers.

243
    http://www.ip.philips.com/data/downloadables/1/9/7/4/discrete-rate-agreement-may-29-2015.pdf. The Patents-
in-Suit are aligned with the feature set to which they belong.
244
    Exhibit 4.0.
                       HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                          63
       Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 68 of 69



6        CONCLUSION

         6.1      Reasonably Royalty Damages
         The appropriate royalty base against which to multiply the reasonable royalty rate
determined above, is the number of Accused Product units sold or licensed by ASUS for each of
the Patents-in-Suit over the damages period. My calculation of the royalty base is reflected on
Exhibits 5.0 through 7.2 as attached hereto.
         Applying the royalty rates discussed in Factor 15 above to ASUS’s Accused Products, I
determined that during the period                                                                  if ASUS is
found to infringe all the Patents-in-Suit, the total reasonable royalty ASUS owes Philips is
                                  246
conservatively                          As I noted above, it is possible that ASUS and Philips would
                                                                                          247
have elected the blended rate, which would yield a total of

7        PREJUDGMENT INTEREST

         A prevailing patent owner in a patent infringement case is generally entitled to an award
of prejudgment interest on the damages it suffered. Since it is not known at this time what, if
any, amount of damages will be awarded to Philips, I have not prepared a determination of
prejudgment interest. Once the amount of damages owed, if any, is determined, and if requested,
I will calculate prejudgment interest at a rate consistent with an instruction of the Court or
otherwise consistent with case law.




245
    As of the date of this report, ASUS has produced unit sales data through December 31, 2018 for its Accused
Products. I anticipate updating my analysis to reflect ASUS’s infringing sales of each Accused Product after the last
date through which ASUS produced unit sales data at such time that ASUS produces its sales data for that period.
246
    Exhibit 4.0. To the extent not all the Patents-in-Suit are found valid and infringed or the damages start dates vary
from those assumed in my damages calculation, the damages which would result from the varied outcomes can be
calculated using the underlying data and analyses attached to this report.
247
    Exhibit 4.1.
                        HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                                               64
Case 4:18-cv-01885-HSG Document 785-3 Filed 09/10/19 Page 69 of 69



                                                    Respectfully submitted,



                                           ____________________________

                                                           Michael E. Tate
                                                             Vice President
                                                   Charles River Associates
                                                             April 25, 2019




          HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY
                                  65
